Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 21, 2018

                                    No. 04-17-00397-CR

                                   Sherman ROBINSON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR0702
                     The Honorable Laura Lee Parker, Judge Presiding


                                       ORDER
       The Trial Court’s Motion for Extension of time to file its response is hereby GRANTED.
The Trial Court’s response is due on March 23, 2018.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court